Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of two counts of felony murder in the second degree and one count each of burglary in the first degree and robbery in the first degree, stemming from the strangulation of an elderly woman in her home and the theft of her jewelry. Defendant contends that he was denied his right to the effective assistance of counsel because his trial counsel failed to challenge the search warrant on a number of different grounds. We disagree. Defendant has failed "to demonstrate the absence of strategic or other legitimate explanations” for his trial counsel’s failure to challenge the search warrant on these grounds (People v Rivera, 71 NY2d 705, 709).
We have examined defendant’s remaining contentions on appeal and find them either unpreserved or lacking in merit. (Appeal from judgment of Supreme Court, Erie County, Morton, J. — murder, second degree, and other charges.) Present— Callahan, J. P., Denman, Green, Pine and Lawton, JJ.